COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Rahmatullah Basha Syed v. Khadija Masihuddin

Appellate case number:      01-16-00071-CV

Trial court case number:    2014-05013

Trial court:                311th District Court of Harris County

       On May 26, 2016, this Court granted the motion by appellant, Rahmatullah Basha
Syed, to abate and remand the case for the trial court to enter the requested findings of
fact and conclusions of law, which are required when deviating from the standard
possession order in the final decree of divorce. See TEX. FAM. CODE ANN. §§ 153.258,
153.312(a) (West Supp. 2016); TEX. R. CIV. P. 296. On September 28, 2016, a compliant
supplemental clerk’s record with the requested findings of fact and conclusions of law,
signed by the trial court on September 23, 2016, was filed in this Court.


       Accordingly, the Clerk of this Court is directed to REINSTATE this case on this
Court’s active docket. Appellant’s brief is ORDERED to be filed no later than 30 days
from the date of this order. See TEX. R. APP. P. 2, 38.6(a)(1), (d). Appellee’s brief, if
any, is ORDERED to be filed no later than 30 days from the filing of appellant’s brief.
See id. 38.6(b).


       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                   Acting individually

Date: October 4, 2016